Citation Nr: 1218509	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-21 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection and an initial 0 percent, i.e., noncompensable rating for bilateral hearing loss retroactively effective from August 16, 2007, the date of receipt of this claim.  The Veteran appealed for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of the award when the disability may have been more severe than at others).

As support for his claim, in April 2012 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.

Because the claim requires further development before being decided on appeal, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

A rating for hearing loss is determined by a mechanical, meaning nondiscretionary, application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The RO has rated the Veteran's bilateral hearing loss, at least initially, as noncompensably disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100.


During the recent videoconference hearing before the Board in April 2012, the Veteran's representative contended that the results of the Veteran's October 2007 VA compensation examination correlated to a designation of level IV hearing loss in the right ear and level V hearing loss in the left ear, using Table VI of § 4.85, which in turn correlated to a 10 percent rating (rather than 0 percent rating) under Table VII.  He stated that the examination findings showed that the puretone threshold average was 44 decibels for the right ear and 52 decibels for the left ear, and that the speech recognition score was 75 percent for each ear.  He added that he even had made the RO rating personnel aware of this, and that this person, in hindsight, had agreed that a 10 percent initial rating (rather than 0 percent rating) should have been assigned.  Since, however, the claim already was on appeal to the Board, he said the rating personnel would not make the necessary change in rating because the Board, rather than the RO, now has jurisdiction over the claim.  He also indicated the Veteran would be content or satisfied with this higher 10 percent rating and, therefore, would terminate his appeal upon receiving this higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating a Veteran may prospectively indicate a certain rating that he will be content or satisfied with).

Unfortunately, however, a review of the October 2007 examination findings are not, in actuality, what the representative has alleged.  The speech recognition score in each of the Veteran's ears was not 75 percent, rather, 96 percent at 75 decibels (dB) using the Maryland CNC word list, although the representative is correct that the puretone threshold average was 44 decibels in the right ear and 52 decibels in the left ear.  So the Veteran's bilateral hearing loss was in fact correctly rated as 0-percent disabling, i.e., noncompensable, instead of as 10-percent disabling.

Nevertheless, in a statement previously submitted in February 2012, so just two months before the videoconference hearing, the Veteran's representative had contended that another VA compensation examination was needed to reassess the severity of the Veteran's hearing loss, as his hearing loss had worsened considerably since that last VA compensation examination in October 2007 nearly five years earlier.  The Board agrees that another examination is needed in this circumstance, 

including to determine the effects of this disability, if any, on the Veteran's occupational functioning and daily activities.  See 38 C.F.R. § 4.2; Martinak v. Nicholson, 21 Vet. App. 447 (2007).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991). 

Moreover, the Board sees that, in his notice of disagreement (NOD) and substantive appeal (on VA Form 9), the Veteran indicated he was using hearing aids provided by VA.  But the claims file does not contain any VA medical records reflecting treatment for hearing loss, including concerning the prescription of these hearing aids, so these additional records must be obtained and considered in deciding this appeal.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA adjudicators have constructive, even if not actual, notice and possession of these additional records since generated and maintained within VA's healthcare system).


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have evaluated or treated him for hearing loss since August 2006, including, but not limited to, eventually resulting in the prescription of his hearing aids.  After obtaining any necessary authorization, obtain all indentified records that are not duplicates of those already in the claims file.

If the records identified are not in the custody of a Federal department or agency, then they fall within the purview of 38 C.F.R. § 3.159(c)(1), whereas if they are in the possession of a Federal department or agency, they fall within the purview of 38 C.F.R. § 3.159(c)(2).

Document all efforts to obtain all identified records and notify the Veteran of any inability to obtain records as required by 38 C.F.R. § 3.159(e).

2.  After obtaining all additionally identified records, schedule another VA audiological examination to reassess the severity of the Veteran's bilateral hearing loss.

All necessary diagnostic testing and evaluation should be performed to make this determination.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.


*In particular, the examiner is specifically requested to fully describe the effects, if any, the Veteran's hearing loss has on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 and Martinak, 21 Vet. App. at 455-56.  The Court held in Martinak that, in addition to dictating objective test results, an evaluating VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. 

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim for a higher initial rating for his bilateral hearing loss as it will require the Board to rate the hearing loss based on the evidence already of record.  See Turk v. Peake, 21 Vet. App. 565 (2008) (In an initial rating claim, when the Veteran fails to report for an examination, the case shall be rated on the evidence of record rather than summarily denied because an initial rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).

The examiner must discuss the underlying medical rationale for all opinions provided, if necessary, citing to specific evidence in the file.

3.  If a higher rating is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


